Title: From Thomas Jefferson to Delamotte, 29 April 1792
From: Jefferson, Thomas
To: Delamotte


          
            Sir
            Philadelphia Apr. 29. 1792.
          
          I have asked the favor of Mr. Morris to send to me a servant lad who lived formerly in my family, and I have taken the liberty of desiring him to address him to you, in hopes you will be able to send him by some vessel bound to Philadelphia, New York or Baltimore. His passage I presume may be paid at the port of delivery. Mr. Remsen at New York, Mr. Curson at Baltimore or myself here will pay it on demand. For his passage from Paris to Havre if he has as much money himself, he had better pay it and settle it with me on his arrival. If not, I must ask the favor of you to do it, and I will repay it to your correspondents Gurney & Smith at this place. Should he be detached at Havre for want of a passage, I will be obliged to you to get him placed in some service in the mean time, so as to keep him out of the way of harm, and lessen expences. Perhaps it might be contrived not to call him from Paris till a passage should offer. I am with sentiments of great esteem, Sir, Your most obedient & most humble servt.,
          
            Th: Jefferson
          
        